DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 04 June 2019.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 04 June 2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.  Claims 1, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner US 2018/0359228 A1 in view of Obligacion US 2013/0173930 A1.
As to claim 1, Lerner discloses an apparatus, comprising: 
at least one processing device comprising a processor [0073] coupled to a memory [0079] (i.e. processor and memory storage); 
the processing device implementing a re-keying manager, wherein the re-keying manager is configured to: 
obtain utilization information (i.e. using a master key as a source for key derivation) [0044]; 
dynamically select a re-keying process from a plurality of different re-keying processes based on at least a portion of the obtained utilization information (i.e. the master key is provided to the first key derivation communication processor that is used by a dynamically selectable encryption key generator) [0045]; and 
re-key at least a portion of the devices in accordance with the selected re-keying process (i.e. produce a data encryption key) [0045].  

Obligacion teaches re-keying a set of storage devices in a storage system [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lerner so that a set of storage devices in a storage system would have been re-keyed.  The obtained utilization information would have been associated with the storage system.  At least a portion of the set of storage device would have been re-keyed in accordance with the selected re-keying process.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lerner by the teaching of Obligacion because it helps ensure that data will not be disseminated to end-users outside of a security level [0003].
As to claim 10, Lerner discloses a method, comprising: 
obtaining utilization information (i.e. using a master key as a source for key derivation) [0044]; 
dynamically selecting a re-keying process from a plurality of different re-keying processes based on at least a portion of the obtained utilization information (i.e. the master key is provided to the first key derivation communication processor that is used by a dynamically selectable encryption key generator) [0045]; and 

wherein the obtaining, dynamic selecting and re-keying are performed by at least one processing device comprising a processor [0073] coupled to a memory [0079] (i.e. processor and memory storage).  
Lerner does not teach re-keying a set of storage devices in a storage system.
Obligacion teaches re-keying a set of storage devices in a storage system [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lerner so that a set of storage devices in a storage system would have been re-keyed.  The obtained utilization information would have been associated with the storage system.  At least a portion of the set of storage device would have been re-keyed in accordance with the selected re-keying process.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lerner by the teaching of Obligacion because it helps ensure that data will not be disseminated to end-users outside of a security level [0003].
As to claim 19, Lerner discloses a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes said processing device to: 

dynamically select a re-keying process from a plurality of different re-keying processes based on at least a portion of the obtained utilization information (i.e. the master key is provided to the first key derivation communication processor that is used by a dynamically selectable encryption key generator) [0045]; and 
re-key at least a portion of the set devices in accordance with the selected re-keying process (i.e. produce a data encryption key) [0045].  
Lerner does not teach re-keying a set of storage devices in a storage system.
Obligacion teaches re-keying a set of storage devices in a storage system [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lerner so that a set of storage devices in a storage system would have been re-keyed.  The obtained utilization information would have been associated with the storage system.  At least a portion of the set of storage device would have been re-keyed in accordance with the selected re-keying process.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified .
6.  Claims 2, 3, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner US 2018/0359228 A1 and Obligacion US 2013/0173930 A1 as applied to claims 1 and 10 above, and further in view of Arimilli et al US 2003/0097531 A1 (hereinafter Arimilli).
As to claim 2, the Lerner-Obligacion combination does not teach the apparatus of claim 1, wherein the utilization information comprises a utilization percentage value associated with a cache of the storage system.  
Arimilli teaches that the utilization information comprises a utilization percentage value associated with a cache of the storage system (i.e. percentage of data bus bandwidth utilization) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion combination so that the utilization information would have comprised a utilization percentage value associated with a cache of the storage system.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion combination by the teaching of Arimilli because it provides dynamic microprocessor system optimizations for data bus operations [0025].
As to claim 3, the Lerner-Obligacion combination does not teach the apparatus of claim 2, wherein a first re-keying process of the plurality of different re-keying processes is selected 
Arimilli teaches that a first re-keying process of the plurality of different re-keying processes is selected when the cache utilization percentage value is below a given threshold value (i.e. below a first predetermined threshold value) [abstract], and wherein a second re-keying process of the plurality of different re-keying processes is selected when the cache utilization percentage value is at or above the given threshold value (i.e. rises above threshold value) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion combination so that a first re-keying process of the plurality of different re-keying processes would have been selected when the cache utilization percentage value was below a given threshold value, and wherein a second re-keying process of the plurality of different re-keying processes would have been selected when the cache utilization percentage value was at or above the given threshold value.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion combination by the teaching of Arimilli because it provides dynamic microprocessor system optimizations for data bus operations [0025].

Arimilli teaches that the utilization information comprises a utilization percentage value associated with a cache of the storage system (i.e. percentage of data bus bandwidth utilization) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion combination so that the utilization information would have comprised a utilization percentage value associated with a cache of the storage system.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion combination by the teaching of Arimilli because it provides dynamic microprocessor system optimizations for data bus operations [0025].
As to claim 12, the Lerner-Obligacion combination does not teach the method of claim 11, wherein a first re-keying process of the plurality of different re-keying processes is selected when the cache utilization percentage value is below a given threshold value, and wherein a second re-keying process of the plurality of different re-keying processes is selected when the cache utilization percentage value is at or above the given threshold value.  
Arimilli teaches that a first re-keying process of the plurality of different re-keying processes is selected when the cache utilization percentage value is below a given threshold 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion combination so that a first re-keying process of the plurality of different re-keying processes would have been selected when the cache utilization percentage value was below a given threshold value, and wherein a second re-keying process of the plurality of different re-keying processes would have been selected when the cache utilization percentage value was at or above the given threshold value.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion combination by the teaching of Arimilli because it provides dynamic microprocessor system optimizations for data bus operations [0025].
7.  Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner US 2018/0359228 A1, Obligacion US 2013/0173930 A1 and Arimilli et al US 2003/0097531 A1 (hereinafter Arimilli) as applied to claims 3 and 12 above, and further in view of Sadanandan U.S. Patent No. 9,804,966 B1.
As to claim 4, the Lerner-Obligacion-Arimilli combination does not teach the apparatus of claim 3, wherein the first re-keying process comprises a proactive sparing re-keying process, and the second re-keying process comprises a data in place re-keying process.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion-Arimilli combination so that the first re-keying process would have comprised a proactive sparing re-keying process, and the second re-keying process would have comprised a data in place re-keying process.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion-Arimilli combination by the teaching of Sadanandan because it helps prioritize data [column 1, lines 15-26].
As to claim 13, the Lerner-Obligacion-Arimilli combination does not teach the method of claim 12, wherein the first re-keying process comprises a proactive sparing re-keying process, and the second re-keying process comprises a data in place re-keying process.  
Sadanandan teaches that the first re-keying process comprises a proactive sparing re-keying process [column 10, lines 11-34], and the second re-keying process comprises a data in place re-keying process [column 9, lines 23-32].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion-Arimilli combination so that the first re-keying process 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion-Arimilli combination by the teaching of Sadanandan because it helps prioritize data [column 1, lines 15-26].
8.  Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner US 2018/0359228 A1 and Obligacion US 2013/0173930 A1 as applied to claims 1 and 10 above, and further in view of Dolan et al U.S. Patent No. 8,688,878 B1 (hereinafter Dolan).
As to claim 5, the Lerner-Obligacion combination does not teach the apparatus of claim 1, wherein the utilization information comprises input/output workload level.  
Dolan teaches that the utilization information comprises input/output workload level (i.e. workload input data set) [column 34, lines 7-64].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion combination so that the utilization information would have comprised input/output workload level.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion combination by the teaching of Dolan because it helps allow multiple host 
As to claim 14, the Lerner-Obligacion combination does not teach the method of claim 10, wherein the utilization information comprises input/output workload level.
Dolan teaches that the utilization information comprises input/output workload level (i.e. workload input data set) [column 34, lines 7-64].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion combination so that the utilization information would have comprised input/output workload level.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion combination by the teaching of Dolan because it helps allow multiple host systems to access a single storage device unit that allows the host systems to share data stored therein [column 1, lines 27-42].
9.  Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner US 2018/0359228 A1, Obligacion US 2013/0173930 A1 and Dolan et al U.S. Patent No. 8,688,878 B1 (hereinafter Dolan) as applied to claims 5 and 14 above, and further in view of Brown et al US 2018/0307418 A1 (hereinafter Brown).

Brown teaches that a speed of the selected re-keying process is selected based on the input/output workload level (i.e. speed of a process based in accordance with the workload) [0033].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion-Dolan combination so that a speed of the selected re-keying process would have been selected based on the input/output workload level.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion-Dolan combination by the teaching of Brown because it helps reduce the amount of time for the process [0004].
As to claim 15, the Lerner-Obligacion-Dolan combination does not teach the method of claim 14, wherein a speed of the selected re-keying process is selected based on the input/output workload level.  
Brown teaches that a speed of the selected re-keying process is selected based on the input/output workload level (i.e. speed of a process based in accordance with the workload) [0033].  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion combination by the teaching of Brown because it helps reduce the amount of time for the process [0004].
10.  Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner US 2018/0359228 A1 and Obligacion US 2013/0173930 A1 as applied to claims 1 and 10 above, and further in view of Harwood et al U.S. Patent No. 8,170,213 B1 (hereinafter Harwood).
As to claim 7, the Lerner-Obligacion combination does not teach the apparatus of claim 1, wherein the set of storage devices comprise a set of storage array groups, wherein each of the set of storage array groups has a time span during which a specific cryptographic key is authorized for use.  
Harwood teaches that the set of storage devices comprise a set of storage array groups (i.e. RAID group of disks) [column 6, lines 15-29], wherein each of the set of storage array groups has a time span during which a specific cryptographic key is authorized for use (i.e. expiration of a key) [column 5, lines 22-31].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion combination by the teaching of Harwood because it provides for smart key management without wasting keys [column 1, lines 35-39].
As to claim 16, the Lerner-Obligacion combination does not teach the method of claim 10, wherein the set of storage devices comprise a set of storage array groups, wherein each of the set of storage array groups has a time span during which a specific cryptographic key is authorized for use.  
Harwood teaches that the set of storage devices comprise a set of storage array groups (i.e. RAID group of disks) [column 6, lines 15-29], wherein each of the set of storage array groups has a time span during which a specific cryptographic key is authorized for use (i.e. expiration of a key) [column 5, lines 22-31].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion combination so that the set of storage devices comprise a set of storage array groups, wherein each of the set of storage array groups has a time span during which a specific cryptographic key is authorized for use.  
.
11.  Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner US 2018/0359228 A1, Obligacion US 2013/0173930 A1 and Harwood et al U.S. Patent No. 8,170,213 B1 (hereinafter Harwood) as applied to claims 7 and 16 above, and further in view of Keshava et al US 2017/0331802 A1 (hereinafter Keshava).
As to claim 8, the Lerner-Obligacion-Harwood combination does not teach the apparatus of claim 7, wherein re-keying is performed on a priority basis such that one storage array group is re-keyed before another storage array group based on which storage array group has a time span due to expire sooner.  
Keshava teaches that re-keying is performed on a priority basis such that one storage array group is re-keyed before another storage array group based on which storage array group has a time span due to expire sooner (i.e. priority based on keys that are about to expire) [0028].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion-Harwood combination so that re-keying would have been performed on a priority basis such that one storage array group would have been re-keyed before another storage array group based on which storage array group had a time span due to expire sooner.  

As to claim 17, the Lerner-Obligacion-Harwood combination does not teach the method of claim 16, wherein the re-keying step is performed on a priority basis such that one storage array group is re-keyed before another storage array group based on which storage array group has a time span due to expire sooner.  
Keshava teaches that re-keying is performed on a priority basis such that one storage array group is re-keyed before another storage array group based on which storage array group has a time span due to expire sooner (i.e. priority based on keys that are about to expire) [0028].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion-Harwood combination so that re-keying would have been performed on a priority basis such that one storage array group would have been re-keyed before another storage array group based on which storage array group had a time span due to expire sooner.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion-Harwood combination by the teaching of Keshava because it helps .
12.  Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner US 2018/0359228 A1, Obligacion US 2013/0173930 A1 and Harwood et al U.S. Patent No. 8,170,213 B1 (hereinafter Harwood) as applied to claim 7 above, and further in view of Ma et al US 2012/0331293 A1 (hereinafter Ma).
As to claim 9, the Lerner-Obligacion-Harwood combination does not teach the apparatus of claim 7, wherein the re-keying manager is further configured to send an alert when the time to re-key a given storage array group is longer than the remainder of the time span.  
Ma teaches that the re-keying manager is further configured to send an alert when the time to re-key a given storage array group is longer than the remainder of the time span (i.e. notification of imminent key changes) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion-Harwood combination so that the re-keying manager would have been further configured to send an alert when the time to re-key a given storage array group was longer than the remainder of the time span.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion-Harwood combination by the teaching of Ma because it helps ensure that devices are aware of key changes [0007].
18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner US 2018/0359228 A1, Obligacion US 2013/0173930 A1, Harwood et al U.S. Patent No. 8,170,213 B1 (hereinafter Harwood) and Keshava et al US 2017/0331802 A1 (hereinafter Keshava) as applied to claim 17 above, and further in view of Ma et al US 2012/0331293 A1 (hereinafter Ma).
As to claim 18, the Lerner-Obligacion-Harwood-Keshava combination does not teach the method of claim 17, further comprising sending an alert when the time to re-key a given storage array group is longer than the remainder of the time span.  
Ma teaches sending an alert when the time to re-key a given storage array group is longer than the remainder of the time span (i.e. notification of imminent key changes) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion-Harwood-Keshava combination so that an alert would have been sent when the time to re-key a given storage array group was longer than the remainder of the time span.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion-Harwood-Keshava combination by the teaching of Ma because it helps ensure that devices are aware of key changes [0007].
20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner US 2018/0359228 A1 and Obligacion US 2013/0173930 A1 as applied to claim 19 above, and further in view of Keshava et al US 2017/0331802 A1 (hereinafter Keshava).
As to claim 20, the Lerner-Obligacion combination does not teach the processor-readable storage medium of claim 19, wherein the re-keying step is performed on a priority basis.
Keshava teaches that the re-keying step is performed on a priority basis (i.e. priority based on keys that are about to expire) [0028].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion combination so that the re-keying step would have been performed on a priority basis.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lerner-Obligacion combination by the teaching of Keshava because it helps provide secure session regardless of from what device type or by what user type the applications are accessed [0003].
Relevant Prior Art
15.  The following references have been considered relevant by the examiner:
A.  Agarwal et al U.S. Patent No. 7,983,423 B1 directed to pre-generating encryption keys for re-keying stored ciphertext [abstract].
B.  Lidman US 2015/0033037 A1 directed to rotating keys for a memory [abstract].
C.  Deng US 2011/0116627 A1 directed to a on-the-fly cipher key changing in both encryption and decryption directions [0005].
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492